SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 4 TO FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Resume In Minutes, Inc. (Exact Name of Small Business Issuer in its Charter) Nevada (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) RESUME IN MINUTES, INC. 3711B Madison Lane Falls Church, Virginia22041 (202) 247-8363 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) RESUME IN MINUTES, INC. 3711B Madison Lane Falls Church, Virginia22041 (202) 247-8363 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. CHRISTINE MELILLI, ESQ., CPA ANSLOW & JACLIN, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, par value $0.001 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The price of $0.05 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDJuly 23 ,2010 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale of these securities is not permitted. Subject to Completion, Dated July, 2010 RESUME IN MINUTES, INC. COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 267,400 shares of our common stock can be sold by selling security holders at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents withThe Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . PLEASE NOTE THAT THE COMPANY IS A SHELL COMPANY IN ACCORDANCE WITH THE SECURITIES ACT OF 1933. ACCORDINGLY, THE SECURITIES SOLD IN THIS OFFERING CAN ONLY BE RESOLD THROUGH REGISTRATION UNDER THE SECURITIES ACT OF 1933; SECTION 4(l), IF AVAILABLE, FOR NON-AFFILIATES; OR BY MEETING THE CONDITIONS OF RULE 144(I). AT THIS TIME THE COMPANY HAS NOT DECIDED WHETHER TO VOLUNTARILY REGISTER ITS COMMON STOCK UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT. IF THE COMPANY DOES NOT DECIDE TO VOLUNTARILY REGISTER ITS COMMON STOCK UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT, IT WILL CONTINUE REPORTING AFTER ITS OBLIGATIONS UNDER 15(d) OF THE SECURITIES EXCHANGE ACT CEASE. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is:July 23 , 2010 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financials 2 Risk Factors 4 Use of Proceeds 6 Determination of Offering Price 6 Dilution 6 Selling Shareholders 6 Plan of Distribution 8 Description of Securities to be Registered 9 Interests of Named Experts and Counsel 10 Organization Within Last Five Years 10 Description of Business 10 Description of Property 12 Legal Proceedings 12 Available Information 13 Index to Financial Statements F-1 Management Discussion and Analysis of Financial Condition and Financial Results 14 Plan of Operations 14 Executive Compensation 16 Security Ownership of Certain Beneficial Owners and Management 17 i Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision . About Our Company Resume in Minutes, Inc. is a Nevada Corporation founded on May 22, 2008by Marc Anthony who was issued 2,000,000 founder shares on formation.Mr. Anthony subsequently sold his sharestoNovaira Haider in June 2008 for $2,550 and at such time Marc Anthony resigned as our sole director and Novaira Haider was appointed as our sole director and President and CEO. We are an online company that specializes in professional resume building services at affordable prices. Although we are a developmental stage company and have yet to generate sales, we believe we offer our customers affordable professional resume building services to provide a professional and easy way to access the latest in professional resume building designs and distribution techniques online. In order to achieve our sales goals for the current year, we plan to roll out an advertisement campaign which will target college students.The ad campaign will be in mostly local university newspapers and magazines.We feel that we can slowly build our brand name with college students who are graduating and will need our services.We feel the cost of advertising in college newspapers will be cost effective in getting out our service to college students.We will start in our local area by targeting local colleges and universities in the Washington DC and Virginia area and expand it gradually to some of the larger colleges around the nation. The centralized delivery of our range of services opens up new vistas for target clients who have desired the experience of issuing professional resume building in a convenient form of access. Our professional resume building services let clients avoid common issues often encountered in the delivery ofresume building services: [1] clients can experience a new level of relaxation ushered in by the convenience of attaining the professional resume building services they need online – as most similar services are performed in traditional brick and mortar stores by retailers plagued with overhead and constricted hours of operations, [2] clients can experience a new level of professional relationships and trust because most of them will already be familiar with shopping online and [3] people who might have been afraid or unable to motivate themselves to visit a traditional educational enterprise can easily familiarize themselves with our approach online in the relaxing ambiance of their own home. Where You Can Find Us Our principal executive offices are located at 3711B Madison Lane, Falls Church, Virginia22041 and our telephone number is (202) 247-8363.Our website is www.resumeinminutes.com. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $0.05 was determined by the price shares were sold to our shareholders in a private placement memorandum and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. 1 Table of Contents SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data for the period ended December 31, 2009 is derived from our audited financial statements. For the period ending March 31, 2010 STATEMENT OF OPERATIONS Revenues $ - Total Operating Expenses General and Administrative Expenses Net Loss $ At March 31, 2010 BALANCE SHEET DATA Cash $ Total Assets Total Liabilities Stockholders’ Deficiency 3 Table of Contents RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to the Company and not to the selling stockholders. WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Nevada in May 2008. We have no significant financial resources andminimal revenues to date. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE WILL REQUIRE FINANCING TO ACHIEVE OUR CURRENT BUSINESS STRATEGY AND OUR INABILITY TO OBTAIN SUCH FINANCING COULD PROHIBIT US FROM EXECUTING OUR BUSINESS PLAN AND CAUSE US TO SLOW DOWN OUR EXPANSION OF OPERATIONS. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be significant. Moreover, in addition to monies needed to continue operations over the next twelve months, we anticipate requiring additional funds in order to execute our plan of operations. No assurance can be given that such funds will be available or, if available, will be on commercially reasonable terms satisfactory to us. There can be no assurance that we will be able to obtain financing if and when it is needed on terms we deem acceptable. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. OUR AUDITOR HAS EXPRESSED SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has never generated any revenue.We believe we have enough cash to meet our operational needs for the next twelve months and there is no need to raise any further capital in the current year however, we will need to either generate revenue, or seek additional funding beyond this next twelve month period. If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF NOVAIRA HAIDER. WITHOUT HER CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are presently dependent to a great extent upon the experience, abilities and continued services of Novaira Haider, our President and Chief Executive Officer. We currently have an employment agreement with Ms. Haider which expires on February 28, 2013. The loss of her services could have a material adverse effect on our business, financial condition or results of operation. THE OFFERING PRICE OF THE SHARES WAS ARBITRARILY DETERMINED, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO THE ACTUAL VALUE OF THE COMPANY, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. 4 Table of Contents Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.05 per share for the shares of common stock was arbitrarily determined. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT THE COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares are not and have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. WE ARE A SHELL COMPANY AND OUR SHARES MAY NOT BE SALEABLE UNDER RULE 144. We are a shell company in accordance with the Securities Act of 1933. As a shell company, our shares of common stock can not be resold under Rule 144 of the Securities Act of 1933.Our shares would only be able to resold through a registration statement declared effective by the SEC or by meeting the conditions of Rule 144(i). OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH IS SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. OUR SOLE OFFICER AND DIRECTOR HAS NOT PREVIOUSLY OPERATED A COMPANY IN A SIMILAR INDUSTRY. Although our President and Chief Executive Officer experience in marketing and sales, as well as aspects of managing a business, Ms. Haider does not have experience in managing and operating a business in the resume building industry. As such, our investors should be aware of the potential for the business to not be as successful as it otherwise would be if we hired personnel with industry experience. IT IS POSSIBLE FOR THE SECURITY OF PERSONAL INFORMATION SUBMITTED BY OUR CUSTOMERS ON OUR WEBSITE TO BE BREACHED. As with any website, it is possible for hackers to get into a database to steal information provided by people. The company will strive to deploy the latest protective software and firewall to protect the information however, the potential risk of a breach of security cannot be eliminated entirely. If customers are not comfortable with submitting their personal data on our website, and therefore will not be able to use our services, our ability to generate revenue will be negatively impacted. 5 Table of Contents USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was arbitrarily determined. The offering price was determined by the price shares were sold to our shareholders in our private placement which was completed in March 2010 pursuant to an exemption under Rule 506 of Regulation D. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. SELLING SHAREHOLDERS The shares being offered for resale by the selling stockholders consist of the35,964 shares of our common stock held by 6 shareholders of our common stock which sold inSeptember 2008 pursuant to Section 4(2) of the Securities Act and 231,436 shares of our common stock held by 34 shareholders of our common stock which were sold in our Regulation D Rule 506 offering completed in March 2010. The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as ofJuly 23 , 2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. 6 Table of Contents Name of selling stockholder Shares of common stock owned prior to offering Shares of common stock to be sold Shares of common stock owned after offering Percent of common stock owned after offering* Robert Kurosky Jr. 0.29% Michelle Hewitt 0.48% Angela Dicarlo 0.38% Hoang L. Nguyen 0.48% James Ko 0.48% Saiga T. Huda & Taher Saeed Hussain 0.48% Torrie Thone 0.24% Steven Yurco 0.24% Christopher Crabtree 0.29% Ryan Zweifel 0.26% Mark Sontag 0.29% Anthony Barron 0.86% Efren Barron 0.95% Elizabeth Soza 0.71% Heny Balis 0.81% Edward Butler 0.43% Priscilla Mc Ewan 0.52% Richard Orrante 0.43% Van Lewis 0.52% Alan O’Gray 0.52% Randy Mc Bride 0.48% Brian Tannehill 0.24% Collete Tannehill 0.24% Bridgette Burn 0.48% Gino Dibiasi 0.38% Roger Stanlow 0.43% Samuel Miller 0.57% Marcus Brandt 0.48% Sean Stolz 0.52% Tracy Semanski 0.59% Roger Laudati 0.57% Cynthia Laudati 0.57% Michael E. Halle 0.48% Paul Larson 0.48% Lainie Low 0.48% Alan K. Dean 0.48% Tracy Brown 0.48% Juan Lopez 0.48% Twyla Morris 0.48% Ferenc Csicseri 0.59% * - Based upon 2,803,000 shares issued and outstanding as of July 23, 2010. 7 Table of Contents To our knowledge, none of the selling shareholders or their beneficial owners: – has had a material relationship with us other than as a shareholder at any time within the past three years; or – has ever been one of our officers or directors or an officer or director of our predecessors or affiliates – are broker-dealers or affiliated with broker-dealers. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over the Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holder must be made at the fixed price of $0.05 until a market develops for the stock. Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: O ordinary brokers transactions, which may include long or short sales, O transactions involving cross or block trades on any securities or market where our common stock is trading, market where our common stock is trading, O through direct sales to purchasers or sales effected through agents, O through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or O any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $10,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. 8 Table of Contents DESCRIPTION OF SECURITIES AT THIS TIME THE COMPANY HAS NOT DECIDED WHETHER TO VOLUNTARILY REGISTER ITS COMMON STOCK UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT. IF THE COMPANY DOES NOT DECIDE TO VOLUNTARILY REGISTER ITS COMMON STOCK UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT, IT WILL CONTINUE REPORTING AFTER ITS OBLIGATIONS UNDER 15(d) OF THE SECURITIES EXCHANGE ACT CEASE. General Our authorized capital stock consists of 500,000,000 shares of common stock, $0.001 par value per share and 10,000,000 shares of preferred stock, $0.001 par value per share. There are no provisions in our charter or by-laws that would delay, defer or prevent a change in our control. Common Stock We are authorized to issue 500,000,000 shares of common stock, $0.001 par value per share.Currently we have 2,803,000 common shares issued and outstanding. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. All shares of common stock now outstanding are fully paid for and non-assessable and all shares of common stock which are the subject of this private placement are fully paid and non-assessable.We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Nevada for a more complete description of the rights and liabilities of holders of our securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock and currently have no shares issued and outstanding. Dividends We have not paid any cash dividends to shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no options to purchase our securities outstanding. 9 Table of Contents INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by Li & Company, PC to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. Item 11. Information with Respect to the Registrant. Organization Within Last Five Years We were incorporated in May 2008 in the State of Nevadaand we issued 2,000,000 founder shares at par value of $0.001 to Marc Anthony in consideration for services provided. Such shares were subsequently transferred to Novaira Haider. In September 2008 wesold 108,000 common shares at $0.05 per share and in March 2010 we completed an offering in which we sold 695,000 common shares at $0.05 per share in connection with our private placement. Description of Business General Resume in Minutes, Inc. is a Nevada Corporation founded on May 22, 2008by Marc Anthony who was issued 2,000,000 founder shares on formation.Mr. Anthony subsequently sold his sharestoNovaira Haider in June 2008 for $2,550 and at such time Marc Anthony resigned as our sole director and Novaira Haider was appointed as our sole director and President and CEO. Our business model is tooffer affordable professional resume building services online with virtually no overhead, and no inventory. Our President has designed the business model such that we will take orders and payment from customers online, and then we will personally deliver our products to our clients via email. We believe that our success will followfrom because our Presidentis a marketing professional. She has designed this business to be competitive in the online market. This single factor will enable us to create a unique niche and promote a powerful marketing presence. We will be accessible to almost any target client. We are “live” online. We are offering high-demand services people can relate to, and we believe our accessibility factor actually represents a barrier to competition. We anticipate that customer sales will be our primary source of revenue, accounting for approximately 80% of revenue. We expect the remaining 20% to be attributed to online marketing services. We currently do not have an existing client base, or agreements with advertisers. The key organizing agent behind this company is our President, Novaira Haider , who has recognized an opportunity in the online market to offer a complete all-in-one resume building service and, thus, to make money and achieve brand recognition in the market operating a business that offers professional resume building services. 10 Table of Contents We will provide the following online marketing services which will be available through our website at www.resumeinminutes.com. Our website is currently operational but we continue to update this site on an ongoing basis: CPA Online Marketing CPA means “cost-per-acquisition”. This is a well-known acronym in online marketing because it typifies most affiliate marketing business models. In CPA online marketing, an affiliate partner only pays for the purchases that are actually obtained through a particular website in which marketing opportunities have been acquired. In a CPA campaign, an entity places an offer on a given website, and if no one ever buys anything through the placement, the client will never owe the website one penny. Conversely, the more conversions, the more money the client will pay. A conversion means that a hit on a website has resulted in a sale. Conversions are easily tracked, such that the entire process is automated. It represents a win-win situation for clients and host sites. Clients could never get more affordable access to a marketing channel. Likewise host websites could never be rewarded more fairly for their contribution to clients’ sales. It is particularly important for us as a start-up: there is no easier way to incentivize an affiliate partner than to say “You will only pay us when your placement on our website yields conversions for your product offerings.” The client cannot lose, and this is an exciting premise for beginning an online marketing company that is thus empowered to approach any E-tailer and offer them a great deal: becoming an affiliate partner with the Company. Subscription Online Marketing Because there are many different strategies in online marketing, we will also extend variations on the theme of affiliate marketing to our partners. For example, there will be clients who wish to have a continuous and constantly changing presence on our website, revolving through many offers on a continual basis. For these affiliate partners we will offer a subscription service that enables them to go beyond the placement of a single offer and engage a dynamic real-time campaign of constantly rotating offers including many different products. This approach still retains the CPA concept at the heart of each conversion. However, it also allows us to work closely with clients who desire a more pervasive and aggressive presence on our website. Subscribers will gain flexibility and maximize the potential inherent in our website by linking to us not only as a CPA client, but as a pervasive CPA client wishing to maximize the strength of our Company. Business Model Weenvision the future in terms of our competing in the market for resume building services with better service and management in our area. Our business model is based on classic online retail service dynamics. Our continued growth will be limited only by our creativity. Educating customers in the ways and means of using our service to enhance their professional image is the human service component of our business model. And continually finding ways to procure and offer unique offerings for our target customers will be the never-ending story of our business. Sales and Marketing We are committed to preparing sales media that highlight all of the most important benefits and features we offer in the form of brief sales literature and a polished web site. This information presents a compelling point of view regarding the features and benefits of our company. The blending of our offerings with the effect of enhancing target customers’ businesses makes for an attractive and alluring business. We have begun to envision our operationsrecently in the form of making plans for a powerful launch of this plan. We will always be responsible for the private, in-house sourcing of whatever products and services we offer. We will fulfill our promises to target consumers from the beginning to the middle to the end of our transactional relationship Any and all aspects of the term fulfillment have been duly considered for the purpose of assuring both customers and employees that fulfillment will never be a cause for concern. As of July 23, 2010 we have 1 employee.We plan to hire more persons on as-needed basis and also outsource to independent contractors for such areas as sales, marketing, auditors, tax and other service needs.We have not entered into any collective bargaining agreements. We may provide an employee stock compensation program based on performance in addition to other benefits such as basic health insurance. 11 Table of Contents DESCRIPTION OF PROPERTY Our business office is located at 3711B Madison Lane, Falls Church, Virginia22041. LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be traded on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we had 41 shareholders of our common stock. Rule 144 Shares As of July 23, 2010, there are no shares of our common stock which are currently available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act. The Company is a shell company in accordance with the Securities Act of 1933. Accordingly, the securities sold in this offering can only be resold through registration under the Securities Act of 1933; Section 4(l), if available, for non-affiliates; or by meeting the conditions of Rule 144(I). Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 12 Table of Contents AVAILABLE INFORMATION We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made to the copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We are also subject to the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC at treet N.E , WashingtonD.C.20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. 13 Table of Contents RESUME IN MINUTES, INC. (A DEVELOPMENT STAGE COMPANY) December 31, 2009 and 2008 INDEX TO FINANCIAL STATEMENTS Contents Pages Report of Independent Registered Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholders’ Equity (Deficit) F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 Interim Financial Statements for the Interim Period Ended March 31, 2010 and 2009 (Unaudited) F-17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Resume in Minutes, Inc. (A development stage company) Falls Church, Virginia We have audited the accompanying balance sheets of Resume in Minutes, Inc. (a development stage company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended December 31, 2009, for the period from May 22, 2008 (inception) through December 31, 2008, and for the period from May 22, 2008 (inception) through December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Resume in Minutes, Inc. as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the year ended December 31, 2009, for the period from May 22, 2008 (inception) through December 31, 2008, and for the period from May 22, 2008 (inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Resume in Minutes, Inc. will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has limited financial resources, has minimal revenue and a deficit accumulated during the development stage, all of which raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li & Company, PC Li & Company, PC Skillman, New Jersey May 10, 2010 F-1 RESUME IN MINUTES, INC. (A Development Stage Company) BALANCE SHEETS December 31, 2009 December 31, 2008 ASSETS Current assets Cash $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accrued expenses $ $
